Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered June 28, 1982, convicting him of murder in the second degree and manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress statements.
Judgment affirmed.
The defendant effectuated a knowing and intelligent waiver of his Miranda rights, and his contention that his waiver was obtained through trickery and coercive tactics is not borne out by the record. The defendant’s claim that the verdict convicting him of manslaughter in the first degree for the killing of Calvin Wignall and murder in the second degree for the killing of Beverly Wignall is repugnant and inconsistent has *736not been preserved for review as a matter of law (see, People v Satloff, 56 NY2d 745; People v Stahl, 53 NY2d 1048). In any event, his claim is without merit as he was convicted of two separate crimes which involved the killings of two victims occurring at two different locations under different circumstances (see, People v Crutchfield, 111 AD2d 346). Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.